DETAILED ACTION

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 05/05/2021 is acknowledged.  Claims 1-3 have been amended.  New claims 4-5 have been added.  Claims 1-5 are pending in the application. Applicant’s amendments to the claims have overcome the objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed 02/05/2021.

Response to Arguments
The amendments to the claims are effective to overcome the 103 rejections previously set forth.  However, see 101 and 112a rejections below.

Election by Original Presentation
Newly submitted claim 5 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The originally claimed invention and the invention of newly submitted claim 5 are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, both (1) the process as claimed can be practiced by another and materially different apparatus, such as a power system comprising a starter motor, a battery, a flywheel, a rotary engine, an alternator, and a carbon dioxide compressor, which system does not include a heat exchanger, a first manifold, a pressure differential orifice, a second manifold, a check valve, a first electronic compression injector, a second electronic compression injector, and/or the 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 5 is withdrawn from consideration as being directed to non-elected inventions.  See 37 CFR 1.142(b) and MPEP § 821.03.
Although claim 5 is not treated on the merits for the above reason and thus no formal rejections are made, Applicant is advised that claim 5 includes a multitude of new matter issues including components and steps that were not described in the original disclosure, and further that the same lack of utility as set forth below applies as well.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by a credible asserted utility.  The claimed invention purports to be a “self-sustaining power system.” To which end, based on the disclosure, see in particular paras. [0018-0019] and Fig. 3, the rotary engine 36 is coupled to drive an alternator 84 and charge a battery 80, which battery (through inverter 82) is used to drive compressor 12 and to start rotary engine 36 via starter 84.  
This power system does not have an energy source--the battery drives the compressor to heat and pressurize the working fluid by compression, the working fluid drives the rotary engine, the rotary engine drives the alternator which charges the battery that drives the compressor.  As such, the claimed invention purports to be a power system that sustains itself without an energy input (the components of the system are powered by the battery which is charged by the rotary engine and alternator of the system itself, there not being any external source of energy), and it is further unclear if the system has an output (the disclosure fails to describe any power or electrical output, the rotary engine and alternator are only described as being coupled to the battery). A power system that does not output any power has no utility, and further the system would eventually come to a stop due to unavoidable losses and inefficiencies, since there is no energy input into the system. If the power system does output power, then it violates the law of conservation of energy since, again, there is no energy input; a machine that outputs energy without an energy source violates the law of conservation of energy and thus has no utility. 
To further explain by way of a comparative example, starting from the system shown in Fig. 1, if the compressor 12 had been powered by an external energy source (e.g. solar cells), and the rotary engine 36 outputs power to drive some other device, then the system would have an utility since it would convert energy from an energy source (solar) into useful power to drive the other device, and would not be in violation of the law of conservation of energy by virtue of having an energy source.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by a credible asserted utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention. One of ordinary skill in the art would not know how to use a device that violates the law of conservation of energy and/or has no output and thus no utility.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites “a programmable logic controller” coupled to “at least one thermal coupler sensor, at least one pressure transducer and at least one thermal mass flow meter” and being programmed to open and close “the three-way electronic solenoid valve, the first solenoid expansion valve, and the second solenoid expansion valve.” In contrast, the specification (see para. [0017]) describes only a generic “controller” coupled to “a high pressure side pressure 

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Claim 1, line 13 (clean copy), “a first electronic compression injection” should read “a first electronic compression injector”;
Claim 2, line 5 (clean copy), “the low pressure low temperature supercritical carbon dioxide” should read “the low pressure low temperature subcritical carbon dioxide”;
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “84” has been used to designate both an alternator and a starter (Fig. 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        06/29/2021


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Wednesday, June 30, 2021